Name: 2002/450/EC: Decision of the European Parliament of 10Ã April 2002 concerning discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the 2000 financial year
 Type: Decision
 Subject Matter: budget;  business organisation;  EU institutions and European civil service
 Date Published: 2002-06-17

 Avis juridique important|32002B04502002/450/EC: Decision of the European Parliament of 10 April 2002 concerning discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the 2000 financial year Official Journal L 158 , 17/06/2002 P. 0055 - 0058Decision of the European Parliamentof 10 April 2002concerning discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the 2000 financial year(2002/450/EC)THE EUROPEAN PARLIAMENT,- Having regard to the report of the Court of Auditors on the financial statements and management of the European Foundation for the Improvement of Living and Working Conditions for the financial year ended 31 December 2000, together with the Foundation's replies(1) (C5-0126/2002),- Having regard to the Council Recommendation of 5 March 2002 (C5-0122/2002),- Having regard to Article 276 of the EC Treaty,- Having regard to Rule 93 of and Annex V to its Rules of Procedure,- Having regard to the report of the Committee on Budgetary Control (A5-0101/2002),A. Whereas the European Foundation for the Improvement of Living and Working Conditions (Dublin Foundation) pursues its mission to contribute to the planning and establishment of better working conditions through action designed to increase and disseminate knowledge likely to assist this development by following six mid-term research priorities, namely, in the areas of employment practice, worker participation, equal opportunities, social cohesion, health and well-being and sustainable development;B. Whereas, on the basis of the Code of Conduct of 14 July 1998, the Committee on Employment and Social Affairs is responsible for monitoring the work of the Dublin Foundation, which in 2000 received a subsidy of EUR 14700000;C. Whereas on 4 April 2001(2) Parliament gave discharge to the Administrative Board of the Foundation in respect of the implementation of its budget for the 1999 financial year and, at the same time:- called on the Foundation to have an external assessment carried out with a view to determining how the key stakeholders rate the Foundation and what impact the Foundation's activities have,- called on the Foundation to submit an action plan before the end of 2001,- called for an assessment of the existing cooperation between the European Foundation for the Improvement of Living and Working Conditions and the European Agency for Safety and Health at Work and an analysis of the advantages and disadvantages of a merger between the agencies;D. Whereas the Court of Auditors has obtained reasonable assurance that the accounts for the financial year ended 31 December 2000 are reliable and the underlying transactions are, taken as a whole, legal and regular,1. Notes the following figures for the accounts of the European Foundation for the Improvement of Living and Working Conditions:2000 financial year>TABLE>Dublin Foundation2. Expresses concern at the volume of appropriations carried over from 2000 to 2001, appropriations which totalled EUR 3600000 or 25 % of the commitments entered into (EUR 14400000);3. Urges the Foundation to take steps to ensure better monitoring of the implementation of its budget with the aim of keeping carryovers and cancellations of appropriations to a minimum and bringing an end to the situation whereby a large volume of appropriations is not disbursed; takes account of the installation of a computerised planning/monitoring system, improved scheduling of tender procedures and changes in the timing of the Administrative Board meeting (from November to October) at which it approves the annual work programme;4. Notes the replies given by the Foundation to the observations made by the Court of Auditors concerning the shortcomings in the accounting systems employed; welcomes the installation of an appropriate computerised system (the EXACT system) for maintenance of general ledger accounts; calls on the Foundation to take steps to ensure that all shortcomings have been remedied in time for the 2001 discharge;5. Regrets the fact that in 2000 the Foundation continued to make excessive use of imprest accounts, whereby in 2000 18 % of all payments were still made via such accounts;6. Welcomes the completion of the staff assessment exercise for the two-year period ending 31 December 2001, using staff reports for nearly all assessments; notes with satisfaction that the Foundation has used the Commission's "staff assessment handbook" and improved staff management and information arrangements during 2001;External assessment7. Notes that the Administrative Board commissioned an external evaluation report in March 2000 which will be examined by the Board at its meeting in March 2002; insists on the immediate adoption of an action plan for implementation of the report's recommendations; requests that a copy of the report and the action plan be sent to the European Parliament;European Parliament8. Calls on its committees responsible to re-examine the division of labour between the European Foundation for the Improvement of Living and Working Conditions and the European Agency for Safety and Health at Work with regard to safety and health related issues with a view to avoiding duplication of work and encouraging them to coordinate their activities;9. Notes that the financial statements of only a minority of decentralised agencies are currently subject to individual discharge procedures in the European Parliament; calls upon the Commission to present proposals for the revision of the legal bases of all agencies with a view to applying the principle of individual discharge procedures to all decentralised agencies;10. Welcomes the efforts of the Committee on Employment and Social Affairs to make proposals for a revision of the present guidelines for cooperation between the committees responsible for the decentralised agencies; takes the view that revision of the guidelines should concentrate on the following aspects:- ensuring there are adequate control mechanisms in the committees responsible,- ensuring there is transparency in the budget procedure,- strengthening the mutual duty to inform,- ensuring there is a clear division of powers between the relevant committees;Discharge decision11. Gives discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the 2000 financial year, on the basis of the report of the Court of Auditors;12. Instructs its President to forward this decision to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 372, 28.12.2001, p. 53.(2) OJ L 160, 15.6.2001, p. 32.